DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/311,629, last communication received on 06/07/2021. Claims 1-8, 17-28 are pending; claims 9-16 are canceled; claims 1-8, 17-28 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 24 are objected to because of the following informalities:  “and/or” in the claims.  Examiner assumes that “or” is used in the places of “and/or” in the claims for examination purpose. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 8 and 24, claim limitation “storing the data in the first designated local storage space or/and the second designated local storage space according to the data storage policy” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.

As to claim 24, claim limitation “the method further comprises:” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.

Claims 25-26 have the limitation from claims 8 and 24 respectively and do not remedy the deficiency. Claims 25-26 are rejected under same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 27, the claim limitation recites “a storage medium storing computer instructions.”  However, the usage of the phrase “storage medium” is broad enough to include both “non-transitory” and “transitory” (carrier wave, for example) media.  The specification does not clearly limit the utilization of a non-transitory storage medium (see [0089]). Thus, with the broadest reasonable interpretation of the claim, the storage medium covers a signal per se, which is non-statutory. Accordingly, claim 27 is non-statutory.
Dependent claim 28 has the same limitation from claim 27 and does not remedy the deficiency, claim 28 is therefore rejected under same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 6-8, 17-18, 20, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,641,566 B1 to Hiremath (hereinafter Hiremath) in view of U.S. Patent Application Publication 2012/0254759 A1 to Greenberg et al. (hereinafter Greenberg).

As to claim 17, Hiremath teaches an electronic device, comprising:
a processor (A user-device is a hardware that includes at least one processor 940 coupled to a memory 950, Hiremath, Col. 18, line 23-67, Col. 2, Line 9-35, Col. 3, Line 50-67); and
a storage medium storing machine executable instructions, wherein, by reading and executing the machine-executable instructions (a non-transitory computer-readable storage medium for sharing media asynchronously, the storage medium comprising program code stored thereon, that when executed by a processor, causes the processor to first establish a communication channel between a user device and a server, Hiremath, Col. 3, Line 50-67, Col. 18, line 23-67, Col. 2, Line 9-35), the processor is caused to perform:
establishing a data connection between a service and a Web client (A LOOM client application on user device 210 (e.g. a Web client) may then set up a media stream object 215 on the user device containing the recording, and upload the media stream object to a system server 240 through a communication channel 220 established between user device 210 and system server 240 (e.g. a service). Communication channel 220 (e.g. a data connection) may employ any lossless transmission protocols such as WebSocket, or any lossy and potentially real-time protocols such as WebRTC, Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62. Note: Hiremath, Fig.  4-8 show “both a browser window on a display screen of a user device and a front-facing video camera on the user device are recorded and uploaded in real-time to a LOOM server, and made instantaneously available for asynchronous video communication with third-parties” in Col. 11, Line 64 – Col. 12, Line 57);
receiving data that the Web client transmits to the service through the data connection (A LOOM client application on user device 210 may then set up a media stream object 215 on the user device containing the recording, and upload the media stream object to a system server 240 through a communication channel 220 established between user device 210 and system server 240. Communication channel 220 (e.g. a data connection) may employ any lossless transmission protocols such as WebSocket, or any lossy and potentially real-time protocols such as WebRTC, Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).
Hiremath does not explicitly disclose the service being local.
Greenberg discloses a service being local (a local server (e.g., a LAN server), Greenberg, [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use local server as taught by Greenberg to modify the device of Hiremath in order to reduce time and resource for network traffic.
Hiremath-Greenberg discloses 
storing the data in a designated local storage space (A receiver 242 in server 240 receives the transmitted media stream object which contains media recording captured by user device 210. The received media recording may then be stored in a storage tier 244 (e.g. designated local storage space), or be sent to a transcoder 246. The received media recording may also be sent to a post-processor 248 before or in parallel to the transcoding process. Post-processed data, included transcoded data may then be stored through storage tier 244. In other words, storage tier 244 may store raw or post-processed media recordings in any format appropriate for media storage and/or sharing. For example, storage tier 244 may be a blob storage. In some embodiments, storage tier 244 may be a content delivery tier, and LOOM system server 240 may serve as a node within a content delivery network (CDN), Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62. Note: server 240 is local server in view of Greenberg).

As to claim 18, Hiremath-Greenberg discloses the electronic device of claim 17, wherein establishing a data connection between a local service and a Web client comprises: establishing a Websocket connection between the local service and the Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).

As to claim 20, Hiremath-Greenberg discloses the electronic device of claim 17, wherein before storing the data in a designated local storage space, the processor is further caused to perform: processing the data according to a preset policy, and wherein storing the data in a designated local storage space comprises: storing the processed data in the designated local storage space (Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).

As to claim 22, Hiremath-Greenberg discloses the electronic device of claim 17, wherein the designated local storage space is a second designated local storage space (system server 240 may be connected to a CDN, or a parallel storage that is connected to a CDN for redundancy, Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62), and wherein the processor is further caused to perform: when the data storage is completed, sending a storage path corresponding to the second designated local storage space the Web client (system server 240 may make the received raw recording or post-processed recording accessible to one or more viewers within an immediate time frame, Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).

As to claim 23, Hiremath-Greenberg discloses the electronic device of claim 22, wherein after sending the storage path corresponding to the second designated local a recording user may instruct through user device 210 whether recorded content may be shared immediately, Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).

As to claim 24, Hiremath-Greenberg discloses the electronic device of claim 17, wherein after establishing a data connection between the local service and the Web client, the processor is further caused to perform:
receiving a data processing instruction sent by the Web client through the data connection (a recording user may instruct through user device 210 whether recorded content may be shared immediately... If immediate viewing of a raw, transcoded or post-processed media stream is desired, the previous step as discussed may be modified to stream raw data as received by receiver 242 to both storage tier 244 and/or post-processing pipeline 248 in parallel or in tandem, Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62), wherein the data processing instruction comprises:
a data processing policy or/and a data storage policy (If immediate viewing of a raw, transcoded or post-processed media stream is desired, the previous step as discussed may be modified to stream raw data as received by receiver 242 to both storage tier 244 and/or post-processing pipeline 248 in parallel or in tandem, Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62);
before storing the data in a designated local storage space, the method further comprises: processing the data according to the data processing policy; or/and, 
Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).

As to claim 25, Hiremath-Greenberg discloses the electronic device of claim 24, wherein the data storage policy is for temporary storage in which the data is stored in the first designated local storage space or long-term storage in which the data is stored in the second designated local storage space (Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).

As to claims 1-2, 4, 6-8, and 26-28, the same reasoning applies mutatis mutandis to the corresponding method claims 1-2, 4, 6-8, 26 and storage medium claims 27-28. Accordingly, claims 1-2, 4, 6-8, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath in view of Greenberg.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath modified by Greenberg as applied to claims 1 and 17 above, and further in view of Malte Ubl and Eiji Kitamura, "Introducing WebSockets: Bringing Sockets to the Web", 10/2010, html5rocks.com, https://www.html5rocks.com/en/tutorials/websockets/basics/ (hereinafter Ubl).

Hiremath-Greenberg discloses substantially an electronic device as set forth in claim 17 above.
Hiremath-Greenberg does not explicitly disclose wherein after establishing a data connection between the local service and the Web client, the processor is further caused to perform: generating a target identifier, wherein the target identifier is used to uniquely identify the data connection.
Ubl discloses after establishing a data connection between a service and a client (You open up a WebSocket connection simply by calling the WebSocket constructor: var connection = new WebSocket('ws://html5rocks.websocket.org/echo', ['soap', 'xmpp']); , Ubl, Section of “Getting Started”), a processor is further caused to perform: generating a target identifier, wherein the target identifier is used to uniquely identify the data connection (// When the connection is open, send some data to the serverconnection.onopen = function () {  connection.send('Ping'); // Send the message 'Ping' to the server};, Ubl, Section of “Getting Started”. (Examiner Note: “connection” in the code snippet is a target identifier); As soon as we have a connection to the server (when the open event is fired) we can start sending data to the server using the send('your message') method on the connection object, Ubl, Section of “Communicating with the Server”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use connection object as taught by Ubl to modify the device of Hiremath-Greenberg in order to communicate with serve with established connection.
Hiremath-Greenberg-Ubl discloses wherein storing the data in a designated local storage space comprises: storing the data in a designated local storage space corresponding to the target identifier (Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).

As to claim 3, the same reasoning applies mutatis mutandis to the corresponding method  claim 3. Accordingly, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiremath in view of Greenberg and Ubl.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath modified by Greenberg as applied to claims 1 and 17 above, and further in view of U.S. Patent Application Publication 2019/0245903 A1 to Wallenstein et al. (hereinafter Wallenstein) and U.S. Patent Application Publication 2016/0225408 A1 to Khan (hereinafter Khan).

As to claim 21, Hiremath-Greenberg substantially discloses an electronic device as set forth in claim 17 and wherein the designated local storage space is a first designated local storage space (Hiremath, Col. 9, Line 40 – Col. 10, Line 57, Col. 14, Line 18-62).
Hiremath-Greenberg does not explicitly disclose when the data storage is completed, sending the data stored in the first designated local storage space to the Web client,
Wallenstein discloses when a data storage is completed, sending the data stored in a first designated local storage space to a Web client (upon completion of the recording, the user device may receive from the recording management system an adaptive stream of a complete recording of the content, in block 280. An example process executed by a recording management system to generate the adaptive stream is described in greater detail below with respect to FIG. 4, Wallenstein, [0032], [0036]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send back recorded content as taught by Wallenstein to modify the device of Hiremath-Greenberg in order to allow users to playback in accordance with the computing capabilities and network parameters.
Furthermore Hiremath-Greenberg-Wallenstein does not disclose deleting the data stored in the first designated local storage space.
Khan discloses deleting data stored in a first designated local storage space (a temporary file storage arrangement 400 continuously receives recorded video 401 from the camera 118 and stores the video 401 for a pre-defined time period in a temporary file storage arrangement 400, Khan, [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send back recorded content as taught by Khan to modify the device of Hiremath-Greenberg-Wallenstein in order to make room for newly recorded video.

Hiremath in view of Greenberg, Wallenstein, and Khan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2/9/2022